DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 3/17/2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 5/28/2019.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-4, 6, 12, 14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140349149 A1).
Regarding claims 1 and 17, Kim discloses a battery module comprising a plurality of a secondary battery. Kim teaches that the secondary battery (101) comprises a case (26) comprising a receiving hole having an opening; a cap assembly (30) sealingly connected with the case (26) to close the opening; an electrode assembly (1 0, 20) disposed in the receiving hole, wherein the electrode assembly (10, 20) comprises two end surfaces (see figure 2) opposite to each other in a first direction (X) perpendicular to an axial direction (Z) of the receiving hole and tabs (11 a, 12a) extending from respective end surfaces, and there are two or more electrode assemblies (10, 20) which are stacked in the axial direction (Z); and a current collector (41) comprising an extending portion (413, 414) and a current collecting portion (413b, 414b) fixedly connected to the tab (11 a), wherein the extending portion (413, 414) extends in the axial direction (Z), the current collecting portion (413b, 414b) comprises a connecting end extending with its thickness in a second direction (Y) perpendicular to both the axial 
Regarding claims 2 and 18, Kim teaches that there are two extending portions (413, 414) which are spaced apart in the second direction (Y), and the extending portions (413, 414) and the current collecting portion (413b, 414b) are disposed in one-to-one correspondence [Fig. 3].
Regarding claims 3 and 19, Kim teaches that both the number of the extending portions and the number of the current collecting portions are identical with the number of the electrode assemblies, and the extending portions, the current collecting portions and the tabs are disposed in one-to-one correspondence [Fig. 3].
Regarding claims 4 and 20, Kim teaches that the current collecting portions (413b, 414b) are spaced apart in the axial direction (Z), the tabs (11a, 11a) are spaced apart in the axial direction, and the current collecting portions do not overlap in the axial direction and the tabs do not overlap in the axial direction [Fig. 3].
Regarding claim 6, Kim teaches that the current collecting portion (413b, 414b)  comprises a connecting surface for fixedly connecting with the tab, and a surface of the current collecting portion away from the extending portion forms the connecting surface [Fig. 3].
Regarding claim 12, Kim teaches that the current collecting portions (413b, 414b)  are spaced apart in the axial direction (Z), the tabs (11a, 11a) are spaced apart in the axial direction (Z), and the current collecting portions do not overlap in the axial direction and the tabs do not overlap in the axial direction [Fig. 3].	
.	

Allowable Subject Matter
9.	Claims 5, 7-11, 13, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5: the prior art of record does not anticipate or suggest or render obvious the secondary battery with the combination of structural element as claimed, including the feature that an axial projection of the current collecting portion and an axial projection of the tab at least partially overlap with each other, and an axial projection of the extending portion and the axial projection of the tab at least partially overlap with each other.
Claim 7: the prior art of record does not anticipate or suggest or render obvious the secondary battery with the combination of structural element as claimed, including that the current collecting portion has a sheet shape, and a thickness direction of the current collecting portion is parallel to the first direction.


Claim 9: the prior art of record does not anticipate or suggest or render obvious the secondary battery with the combination of structural element as claimed, including that each electrode assembly comprises two electrode units which are stacked in the axial direction, wherein the electrode unit comprises a sub-end-surface and a sub-tab extending from the sub-end-surface, two sub-end- surfaces at a same side form the end surface, two sub-tabs at a same side connect together and form the tab, and the sub-tab of one electrode unit extends in the axial direction from a region of the sub-end-surface close to another electrode unit.
Claim 13: the prior art of record does not anticipate or suggest or render obvious the secondary battery with the combination of structural element as claimed, including that an axial projection of the current collecting portion and an axial projection of the tab at least partially overlap with each other, and an axial projection of the extending portion and the axial projection of the tab at least partially overlap with each other.
Claim 15, the prior art of record does not anticipate or suggest or render obvious the secondary battery with the combination of structural element as claimed, including that each electrode assembly comprises two electrode units which are stacked in the axial direction, wherein the electrode unit comprises a sub-end-surface and a sub-tab extending from the sub-end-surface, two sub- end-surfaces at a same side form the end surface, two sub-tabs at a same side connect together and form the tab, and the sub-

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723